 

Exhibit 10.2

 

CHANGE OF CONTROL AGREEMENT

CHANGE OF CONTROL AGREEMENT (this “Agreement”) by and between Gevo, Inc., a
Delaware corporation (the “Company”), and Geoffrey T. Williams, Jr. (the “Key
Employee”), dated as of the 18th day of February 2016 (the “Effective Date”).  

RECITAL

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication of the Key Employee, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined below)
of the Company.  The Board believes it is imperative to diminish the inevitable
distraction of the Key Employee by virtue of the personal uncertainties and
risks created by a pending or threatened Change of Control and to encourage the
Key Employee’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the Key
Employee with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Key Employee
will be satisfied and which are competitive with those of other
corporations.  Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.

AGREEMENT

NOW, THEREFORE, it is hereby agreed as follows:

1.Definitions. Unless the context or definitions elsewhere in this Agreement
clearly indicate otherwise, the terms below shall be defined as follows:

a.“Change of Control” means the occurrence of any of the following:

(i)the sale, lease, transfer, conveyance or other  disposition  (other  than  by
way of merger or consolidation, but not including any
underwritten  public  offering  registered under the Securities Act of 1933
("Public Offering") or any offering  of  securities  under  Rule  144A
promulgated under  the  Securities Act  of  1933 ("Rule  144A Offering"))
in  one or a series  of related transactions of all or substantially all of the
assets of the Company taken as a whole to  any individual, corporation, limited
liability company, partnership, or other entity (each, a  "Person") or group of
Persons acting together (each a "Group")  (other  than  any  of  the  Company's
wholly-owned  subsidiaries or any Company  employee pension  or benefits plan);
or

(ii)the consummation of any transactions (including any stock  or  asset
purchase, sale, acquisition, disposition,
merger,  consolidation  or  reorganization, but not including any Public
Offering or Rule 144A Offering) the result of which is that any Person or Group
(other than any of the Company's  wholly-owned
subsidiaries,  any  underwriter  temporarily holding securities pursuant to a
Public Offering or any Company  employee  pension  

 

--------------------------------------------------------------------------------

 

or benefits plan), becomes the beneficial owners of more than forty
percent  (40%) of the  aggregate voting power of all classes of stock of the
Company having the right to elect directors under  ordinary circumstances.

b. “Code” means the Internal Revenue Code of 1986, as it may be amended or
revised from time to time.

c.“Date of Termination” means the date Key Employee terminates employment with
the Company.

2.Term.  The term of this Agreement shall extend from the Effective Date hereof
until the sooner of (a) the Key Employee’s Date of Termination; or (b) the date
on which the parties mutually agree in writing to terminate this Agreement (the
“Term”).

3.Payments Upon Change of Control.

a.Change of Control Payment. In the event of a Change of Control of the Company
during the Term while the Key Employee remains employed by the Company, the
Company shall pay to the Key Employee, concurrently with the consummation of
such Change of Control, a lump sum amount, in cash, equal to one (1) times the
sum of (A) the Key Employee’s annual base salary (determined as the Key
Employee’s latest annual base salary during the Term prior to the Change of
Control) and (B) the Key Employee’s annual cash bonus (determined as one hundred
percent (100%) of the Key Employee’s eligible target cash bonus during the Term
prior to the Change of Control) (the "Change of Control Payment").  The date on
which the Key Employee becomes entitled to receive the Change of Control Payment
under this Section 3(a) shall be referred to herein as the "Change of Control
Payment Date."

b.Effect of Termination of Employment.  If the Key Employee’s employment with
the Company is terminated on the Change of Control Payment Date or within ninety
(90) days thereof, then the Key Employee shall be entitled to receive the
amounts due pursuant to Section 3(a).  In addition, the Company shall provide
the Key Employee (and his family members) with 6 months  of paid COBRA coverage
for any Company sponsored group health plan (excluding any flexible spending
account) in which the Key Employee is enrolled at the time of Key Employee’s
termination of employment (provided, however, that if doing so would result in
adverse tax consequences (e.g., under Code Section 105(h)), the Company
shall  instead pay Key Employee an amount equal to one month of COBRA
continuation premiums with respect to each such group health plan on the first
day of each of the first 6 months following Key Employee’s termination of
employment).

c.Acceleration of Equity Awards Upon Change of Control.  If the Key Employee
becomes entitled to the Change of Control Payment, then on the Change of Control
Payment Date, the Company shall vest all of the Key Employee’s unvested stock
options and other equity awards (if any) outstanding on the Change of Control
Payment Date, regardless of when such options or equity awards were granted.

d.409A Payment and Ordering Rules. Payments under this Section 3 are intended to
qualify to the maximum extent possible as “short-term deferrals” exempt from the
application of Code Section 409A.  Any payments that do not so qualify are
intended to qualify

2

--------------------------------------------------------------------------------

 

for the Code Section 409A exemption set forth in Treasury Regulation Section
1.409A-1(b)(9)(iii) (which exempts from Code Section 409A certain payments made
upon an “involuntary separation from service”).  To the extent that payments
made pursuant to this Section 3 are made upon an “involuntary separation from
service” but exceed the exemption threshold set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii), the exemption will first be applied to any
continued health and welfare benefits payable under this Section 3 (to the
extent such benefits are subject to Code Section 409A and are payable within six
(6) months from the Key Employee’s “separation from service,” as defined for
purposes of Code Section 409A (the “Delayed Payment Date”)) and thereafter to
the cash payments that are payable closest in time to the Date of Termination,
until the exemption has been applied in full.  Any payments under this Section 3
that are not exempted from Code Section 409A and that are payable prior to the
Delayed Payment Date shall be withheld by the Company and paid to Key Employee
on the Delayed Payment Date or as soon thereafter as is administratively
feasible.  For purposes of this Section 3(d), any payment or benefit to be made
in installments or periodically shall be deemed a series of separate payments
pursuant to Treasury Regulation Section 1.409A-2(b)(2)(iii). Nothing in this
Section 3(d) shall prohibit the Company and Key Employee from making use of any
other Code Section 409A exemption that may be applicable to a payment or benefit
hereunder.

4.Non-Exclusivity of Rights. Excepted as specifically provided otherwise herein,
nothing in this Agreement shall prevent or limit Key Employee’s continuing or
future participation in any plan, program, practice, or policy provided by the
Company for which Key Employee is qualified or may qualify, nor shall anything
in this Agreement limit or otherwise affect such rights as Key Employee may have
under any employee equity incentive, 401(k) plan, deferred compensation plan,
health or life insurance plans, or other employee benefit plan of the Company.
Except as explicitly modified by this Agreement, benefits which are vested or
which Key Employee is otherwise entitled to receive under any plan, policy,
practice, or program, or pursuant to any contract or agreement with the Company
shall be payable in accordance with such plan, policy, practice, program,
contract, or agreement.

5.Full Settlement.  Except as specifically provided otherwise herein, the
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
setoff, counterclaim, recoupment, defense, or other claim, right, or action
which the Company may have against Key Employee or others, unless such setoff or
claim is based upon the fraud or intentional wrongdoing of Key Employee. In no
event shall Key Employee be obligated to seek other employment or to take any
other action by way of mitigation of the amounts payable to Key Employee under
any of the provisions of this Agreement, and, except as specifically provided
otherwise herein, such amounts shall not be affected by whether or not Key
Employee obtains other employment.

 

6.Confidential Information; Non-Solicitation; Non-Disparagement.

a.Confidential Information.  Except as expressly authorized by the Board, during
the term of this agreement or at any time thereafter, Key Employee shall not
divulge, furnish, make accessible to anyone, lay claim to, attempt to lay claim
to or use, or attempt to use, in any way (other than in the ordinary course of
the business of the Company) any confidential

3

--------------------------------------------------------------------------------

 

or secret knowledge or information of the Company or its subsidiaries
(collectively the “Gevo Parties”) that Key Employee has acquired or become
acquainted with or will acquire or become acquainted with during the period of
Key Employee’s employment by the Company, whether developed by himself or by
others, concerning any pricing information, trade secrets, confidential or
business plans or material (whether or not patented or patentable) directly or
indirectly useful in any aspect of the business of the Gevo Parties, any
customer or dealer lists of the Gevo Parties, any confidential or secret
development of the Gevo Parties, or any other confidential information or secret
aspects of the business of the Gevo Parties (collectively, “Confidential
Information”).  Key Employee acknowledges that the Confidential Information
constitutes a unique and valuable asset of the Gevo Parties and represents a
substantial investment of time and expense by the Gevo Parties, and that any
disclosure or other use of the Confidential Information other than for the sole
benefit of the Gevo Parties would be wrongful and would cause irreparable harm
to the Gevo Parties.  Both during and after the term of this Agreement, Key
Employee shall refrain from any acts or omissions that would reduce the value of
the Confidential Information.  The foregoing obligations of confidentiality
shall not apply to any knowledge or information (i) that is now published or
that subsequently becomes generally publicly known in the form in which it was
obtained from the Gevo Parties, other than as a direct or indirect result of the
breach of this Agreement by Key Employee; or (ii) is lawfully obtained by Key
Employee from a third party, provided that Key Employee did not have actual
knowledge that such third party was restricted or prohibited from disclosing
such information to Key Employee.  At the time of the termination of Key
Employee’s employment, or at such other time as the Company may request, Key
Employee shall return all memoranda, notes, plans, records, computer tapes and
software and other documents and data (and copies thereof) relating to
Confidential Information that Key Employee may then possess or have under his or
her control.

b.Non-Solicitation:  In his capacity as an employee, Key Employee has met with
and will continue to meet with the Gevo Parties’ current or prospective
customers, suppliers, partners, licensees or other business relations
(collectively, “Business Relations”) on behalf of the Gevo Parties, and, as a
consequence of using or associating himself with the Gevo Parties’ name,
goodwill, and professional reputation, Key Employee has been placed in a
position where he can develop personal and professional relationships with the
Gevo Parties’ current and prospective customers.  In addition, during the course
and as a result of Key Employee’s employment, Key Employee has been or may be
provided certain specialized training or know-how.  Key Employee acknowledges
that this goodwill and reputation, as well as Key Employee’s knowledge of
Confidential Information and specialized training and know-how, could be used
unfairly in competition against the Gevo Parties.  Accordingly, in consideration
of the employment of Key Employee by the Company and the provision to Key
Employee of this Agreement, Key Employee agrees that during the time period
commencing on the date hereof and terminating on the date that is one (1) year
after the Date of Termination, Key Employee shall not directly or indirectly
through another entity or person (i) induce or attempt to induce any employee of
the Gevo Parties to leave the employ of the Gevo Parties, (ii) hire any person
who was employed by the Gevo Parties at any time during the one-year period
immediately preceding the Date of Termination, or (iii) induce or attempt to
induce any current or prospective Business Relation of the Gevo Parties
(including, without limitation, any business entity that the Gevo Parties have
contacted in order to make a proposal to enter into a business relationship) to
withdraw, curtail or cease doing business with the Gevo Parties.

4

--------------------------------------------------------------------------------

 

c.Non-Disparagement.  Key Employee will refrain from making statements that
criticize, disparage or ridicule the Gevo Parties (which, for purposes of this
Section 6(c), shall include their directors, agents, officers, employees,
members, or assigns) or that are detrimental to the reputation or image of any
Gevo Party.  Key Employee agrees that if Key Employee receives an inquiry from a
third party that seeks to elicit an opinion of Key Employee regarding any Gevo
Party, Key Employee shall respond by stating that there is no existing
relationship between Key Employee and such Gevo Party and that Key Employee is
unable to comment further.  Such statements (or words to that effect) shall not
constitute a statement that criticizes, disparages or ridicules any Gevo Party
or that is detrimental to the reputation or image of any Gevo Party. Key
Employee shall reasonably cooperate with any reasonable requests, from the
Company or a party negotiating with the Company, for information concerning the
Company in connection with any transaction or proposed transaction involving the
Company with respect to which the Board requests Key Employee’s cooperation, and
shall, in the course of such cooperation, make no statement and take no action
that could reasonably be viewed as intending to impede or discourage the
transaction or proposed transaction.  Key Employee agrees and acknowledges that
the foregoing provisions of this Section 6(c) are reasonably designed to carry
out the purposes of this Agreement, and do not constitute an unreasonable or
overly broad limitation on Key Employee’s speech or action.

d.Third-Party Beneficiaries:  The provisions of this Section 6 may be enforced
by any of the Gevo Parties, and the protections afforded herein shall inure to
each such Gevo Party as an intended third-party beneficiary.

e.Severability:  To the extent that any provision of Section 6 shall be
determined to be invalid or unenforceable, the invalid or unenforceable portion
of such provision shall be deleted from this Agreement, and the validity and
enforceability of the remainder of such provision and of this Section 6(e) shall
be unaffected.  In furtherance of and not in limitation of the foregoing, should
the duration of, or activities covered by the non-solicitation agreement
contained in Section 6(b) be determined to be in excess of that which is valid
or enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent, or those activities which may validly or
enforceably be covered. Key Employee acknowledges the uncertainty of the law in
this respect and expressly stipulates that this Section 6(e) shall be construed
in a manner which renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.

f.Injunctive Relief:  Key Employee agrees that it would be difficult to
compensate the Gevo Parties fully for damages for any violation of the
provisions of this Section 6.  Accordingly, Key Employee specifically agrees
that the Gevo Parties shall be entitled to temporary and permanent injunctive
relief to enforce the provisions of this Section 6(f) and that such relief may
be granted without the necessity of proving actual damages.  This provision with
respect to injunctive relief shall not, however, diminish the right of the Gevo
Parties to claim and recover damages in addition to injunctive relief.

7.Successors and Assignment. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and permitted assigns and any such
successor or permitted assignee shall be deemed substituted for the Company
under the terms of this Agreement for all purposes.  As used herein, "successor"
and "assignee" shall be limited to any

5

--------------------------------------------------------------------------------

 

person, firm, corporation, or other business entity which at any time, whether
by purchase, merger, reorganization, or otherwise, directly or indirectly
acquires the stock of the Company or to which the Company assigns this Agreement
by operation of law or otherwise in connection with any sale of all or
substantially all of the assets of the Company, provided that any successor or
permitted assignee promptly assumes in a writing delivered to Key Employee this
Agreement and, in no event, shall any such succession or assignment release the
Company from its obligations thereunder.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, "Company" shall mean the Company as
herein before defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.  

8.409A Savings Clause:  The parties intend that payments or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code, and the provisions of this Agreement shall be
construed and administered in accordance with such intent. To the extent such
potential payments or benefits could become subject to Code Section 409A, the
parties shall cooperate to amend this Agreement with the goal of giving Key
Employee the economic benefits described herein in a manner that does not result
in such tax being imposed.  If the parties are unable to agree on a mutually
acceptable amendment, the Company may, without Key Employee’s consent and in
such manner as it deems appropriate or desirable, amend or modify this Agreement
or delay the payment of any amounts hereunder to the minimum extent necessary to
meet the requirements of Code Section 409A.

9.Miscellaneous.

a.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado.

b.Amendment. Except as provided in Section 8, above, this Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

c.Notices. All notices and other communications under this Agreement shall be in
writing and shall be given to the other party by hand delivery or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to Key Employee:

To the most recent home address on file with the Company.

 

If to the Employer:

Gevo, Inc.
Attn:  Chief Financial Officer
345 Inverness Drive South, Building C, Suite 310

 



Englewood, CO  80112

 



 

6

--------------------------------------------------------------------------------

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

d.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and the remaining provisions shall be enforced to the fullest
extent permitted by law.

e.Withholding Tax. The Company may withhold from any amounts payable under this
Agreement such federal, state, and local taxes as shall be required to be
withheld pursuant to applicable law or regulation.

f.No Waiver. Key Employee’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Key Employee or the Company may have under this Agreement shall not be
deemed to be a waiver of any other provision or right of this Agreement.

g.At-Will Employment. Key Employee and the Company each acknowledge that the
employment of Key Employee by the Company is “at will,” and Key Employee’s
employment may be terminated at any time and without notice by either Key
Employee or by the Company for any reason or for no reason.

h.Other Agreements.  This Agreement sets forth the entire understanding of the
parties with regard to the subject matter hereto and the parties agree that the
payments and benefits provided herein shall be the sole change in control
benefits to be provided to Key Employee.  For avoidance of doubt, Key Employee
understands and agrees that the terms of this Agreement shall supersede the
terms of any prior agreement or understanding between the parties concerning the
subject matter hereto.

 

[Signature Page Follows]




7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

Date:

May 4, 2016

 

/s/  Geoffrey T. Williams, Jr.

 

 

Geoffrey T. Williams, Jr.

 

 

GEVO, INC., a Delaware corporation

Date:

May 4, 2016

 

By:

/s/ Patrick R. Gruber

 

 

 

Name:  Patrick R. Gruber

Title: Chief Executive Officer

 

8